DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments to Claims 1,3-5 in the submission filed 8/24/2021 are acknowledged and accepted.
New claim 6 is acknowledged and accepted as the subject matter of the claim is similar to the subject matter of the originally filed claims.
Pending Claims are 1-6. 
Response to Arguments




Applicant’s arguments, see Remarks, filed 4/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Rejection of Claims 1-5 is withdrawn.
Allowable Subject Matter
6.	Claims 1-6  are allowed.

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 2018/0196282A1, US 2010/0214656A1, WO 2016/182488A1, US 2010/0317875A1, US 2012/0268837 A1) for at least the reason that the cited art of record fails to teach or reasonably 
“a second cylinder that holds an eye lens, has a smaller diameter than the first cylinder and is connected to the first cylinder, and is inserted into a hole or a cutout formed in the transparent plate  and bonded to the transparent plate  with a UV adhesive, the UV adhesive is soluble in acetone, the second cylinder is made of resin that is soluble in acetone, an outer face of the second cylinder is covered with paint that is insoluble in acetone.”.
Claims 2-5 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Claim 6 is allowed over the cited art of record for instance (US 2018/0196282A1, US 2010/0214656A1, WO 2016/182488A1, US 2010/0317875A1, US 2012/0268837 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a manufacturing method of a loupe unit, the method in combination with limitations in Lines 1-3 of the claim, comprising:
“a tube framework that holds the lens and that is made of resin soluble in acetone, wherein at least part of an outer face of the tube framework is covered with paint insoluble in acetone; preparing a glasses-type holder that comprises a transparent plate having a hole or a cutout; and after adjusting an angle of the tube framework inserted into the hole or the cutoff, bonding the tube framework to the transparent plate with UV adhesive soluble in acetone, wherein the manufacturing method further comprises: when an angle adjustment is inadequate, removing the loupe from the transparent plate; cleaning the outer surface of the loupe with acetone to remove the UV adhesive; and 3Application No. 16/333,414Docket No.: 18205-042001 Amendment dated August 24, 2021 Reply to Office Action of May 26, 2021 after readjusting the angle of the tube framework inserted into the hole or the cutoff, bonding the tube framework to the transparent plate with the UV adhesive soluble in acetone.”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


















8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rittenberg et al (US 2012/0268837 A1) teaches a UV adhesive soluble in acetone (optical adhesive, UV cured, Loctite series, p80, lines 1-7, Loctite is mentioned in the current Specification to be soluble in acetone, p38, lines 1-3, p6, lines 1-3). However Rittenberg does not teach a magnifying loupe bonded to a glasses-type holder to be worn around a head of a user, the magnifying loupe comprising: a tube framework that is detachably bonded to a transparent plate of the glasses-type holder and comprises: a spinning cylinder; and a static fixture that comprises: a first cylinder that holds at least two lenses relatively movable in an optical axis direction to vary a distance between the lenses and vary magnification; and a second cylinder that holds an eye lens, has a smaller diameter than the first cylinder and is connected to the first cylinder, and is  the second cylinder is made of resin that is soluble in acetone, an outer face of the second cylinder is covered with paint that is insoluble in acetone.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






JVD
Jyotsna V Dabbi
Examiner, Art Unit 2872         					12/13/2021                                                                                                                                                                                               
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872